WISS, Judge
(dissenting):
42. If an accused arrived in this Court shouting “Fire!,” I would pause, look, listen, and sniff — in short, look for some objectively manifest signal that would tend to corroborate the alert. If I detected what smelled like smoke, reasonable prudence would lead me to investigate further before concluding, one way or the other, regarding accuracy of the original alarm. And make no mistake: The disconcerting, acrid smell of smoke is all that common sense would require for further inquiry; one does not have to be nipped with flames to rationally suspect the presence of fire.
43. So it is with an appellate allegation of unlawful command influence. See United States v. Johnston, 39 MJ 242 (CMA 1994); United States v. Allen, 33 MJ 209 (CMA 1991), cert, denied, 503 U.S. 936, 112 S.Ct. 1473, 117 L.Ed.2d 617 (1992). Abare allegation will not do. An unsupported claim fails. Mere speculation goes nowhere. ¶ 19. On the other hand, it is unnecessary that the supporting evidence proverbially hit us between the eyes like a 2 x 4 in order to get our attention. “[T]he threshold triggering further inquiry should be low----” United States v. Johnston, supra at 244.
44. Appellant has entered this courthouse shouting “Fire!” I have paused, looked, listened, and sniffed. While I don’t yet see flames, I detect more than a passing waft of smoke.
45. The following facts are significant:
Fact: The general court-martial convening authority referred appellant’s case to a general court-martial, notwithstanding the recommendations of both the special court-martial convening authority and the officer who conducted the hearing under Article 32, Uniform Code of Military Justice, 10 USC § 832, that the case should be tried by special court-martial.
Fact: SPC Slack’s affidavit (see Appendix A to the Chief Judge’s opinion, supra) avers that, when he approached several of the named witnesses, their initial responses were quite positive about their willingness and ability to support appellant’s clemency appeal.
Fact: Subsequently, these witnesses changed their minds, offering explanations like “good conscience” precluded what earlier had been promised as a “strong letter” (¶ 14); doing so “was not a wise career move.” (¶ 15).
Fact: Command contact via Command Sergeant Major (CSM) Bates was established in the instances of several of the witnesses in question.
Fact: CSM Bates told Slack himself that Slack* “was putting [himjself at risk career-wise by pushing things for PFC Ayala.” ¶ 17.
Fact: In declining Slack’s requests for support, appellant’s company commanders during and after Operation Desert Storm explained that doing so would be “inconsistent with the chain of command.” ¶ 18.
Fact: When appellant’s battalion commander, LTC Van Horn was solicited for help, he refused to “speak out against the chain of command.” ¶ 18.
(This is not a quotation.)
46. Quite clearly, Slack’s affidavit is not a bare allegation of command influence, an unsupported claim, or mere speculation. Instead, the affidavit names names and quotes conversations. Assuming, hypothetically, the unthinkable — that there actually is command influence at work here — one must wonder what more it would take to warrant further inquiry. In my view, any failure to respond to this substantiated alarm by further inquiry into whether the smoke actually will lead to fire raises the risk of the military justice system getting burned. See United States v. Weasler, 43 MJ 15, 21 (1995)(Wiss, J., dissenting).
47. I cannot explain the majority’s timidity that regrettably is part of a pattern of this Court’s recent disposition of issues relating to unlawful command influence. See id. I am reluctant to conclude that my colleagues are not disturbed by the coincidence that six potential supporters all shared the belief at precisely the same time, in the same command, and involving the same accused, that it would not be healthy to act in appellant’s behalf — all in the context outlined earlier. I want to know why!
*31448. This may not be fiery flames, but it surely is unmistakable smoke — and common sense fairly compels further inquiry. It may be that “[p]roof of [command influence] in the air, so to speak, will not do.” United States v. Allen, 33 MJ at 212. Where the anís one of intimidation, however, that chills the willingness of noncommissioned and commissioned officers to perform as responsible citizens of the military community, I want to know what caused that air. Complacency puts the entire system at risk.